DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response and amendment dated 2/22/21 are acknowledged and entered. Claims 4-5, 9-10, 14-15 and 20 are cancelled. Claims 21-27 are added. Thus, claims 1-3, 6-8, 11-13, 16-19 and 21-27 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11-13, 17-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kieninger, et al. (“The HCI Paradigm of HyperPrinting”, published in The Eighth IAPR Workshop on Document Analysis Systems in 2008,1 herein Kieninger).2	Regarding claims 1, 11 and 17, Kieninger teaches a computing device, method, and computer readable medium storing program code that enables automatic replacing of user readable content within an electronic document with machine readable content, comprising: 	a processor configured to: 	retrieve the electronic document that includes the user readable content (Section 3.2: scanning a document);  by the MFP device (Section 3.2: the MFPs)..
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-8, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kieninger in view of Barrus (US 2004/0194026, previously cited).3	Regarding claims 6 and 16, Kieninger teaches the device and method of claims 1 and 11, as discussed above.	Kieninger does not explicitly teach the processor is further configured to: 	receive, as input by the user, additional instructions for causing the portion of the user readable content of the electronic document to be displayed with another particular color different from the particular color of the geometric shape.	Barrus teaches the processor is further configured to: 	receive, as input by the user, additional instructions for causing the portion of the user readable content of the electronic document to be displayed with another particular color different from the particular color of the geometric shape (paragraph 0207).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Kieninger and Barrus, because such a combination furthers Kieninger’s aim of efficiently creating electronic documents (abstract of Kieninger).	Regarding claims 7-8, Barrus further teaches the particular color is a non-black color (paragraph 0206).	Regarding claim 16, Barrus further teaches eceiving additional instructions for causing the portion of the user readable content of the electronic document to be displayed with another particular color different from the particular color of the geometric shape (paragraph 0207).	Regarding claim 22, Kieninger further teaches he barcode printing instructions further include an instruction for the printer to print the machine readable content in a manner corresponding to the color of the detected geometric shape, and wherein the manner includes at least one of printing the machine readable content at a predetermined resolution (Section 2).	Barrus further teaches printing the machine readable content with a non-black color (paragraph 0207).
Allowable Subject Matter
Claims 23-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims1-3, 6-8, 11-13, 16-19 and 21-27  have been considered but are moot in view of the new grounds of rejection. New reference Kieninger has been used to teach the newly amended claims. See above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470.  The examiner can normally be reached on Monday to Thursday, 6:00 AM ET - 4:00 PM ET, Friday, 6:00 AM - 2:45 PM ET, the Examiner is on Central Time.4
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See full citation in the 892 form. A copy of the reference is attached to this Office Action.
        2 In addition to the cited portions, please see also the associated figures.
        3 In addition to the cited paragraphs, please see also the associated figures.
        4 The Examiner can also be reached matthew.mikels@uspto.gov.